Citation Nr: 1442018	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected lumbar spine disability, prior to December 6, 2010, and in excess of 20 percent since December 6, 2010, to include whether the January 2008 reduction was proper.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from July 1995 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reduced a 20 percent rating for service-connected lumbar spine disability to a noncompensable evaluation, effective November 28, 2007.   

An October 2008 rating decision denied service connection for an upper back condition and denied reopening of a claim for service connection for a neck condition, claimed as secondary to service-connected lumbar spine disability.  The Veteran did not appeal these decisions.  

In a rating decision dated January 2010, a 10 percent evaluation was assigned for the service-connected lumbar spine disability, effective from November 28, 2007.  In a December 2010 rating decision, a 20 percent evaluation was assigned from December 6, 2010.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  At the hearing, the Veteran submitted additional evidence directly to the Board.  The Veteran also submitted a written waiver of local consideration of this evidence at that time.  This waiver is contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  

The Board remanded this case in February 2012 at which time it was noted that the January 2008 rating decision also denied entitlement to TDIU and the Veteran did not expressly disagree with that denial.  However, in the Board remand it was noted that the Veteran has again alleged inability to retain employment due to his service-connected lumbar spine disability and as such, that issue was properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also VAOGCPREC 06-96, 61 Fed.Reg. 66749 (1996).  

A September 2013 rating decision confirmed and continued the denial of a TDIU rating and the 20 percent rating for the service-connected lumbar spine disability but granted service connection for right lower extremity radiculopathy which was assigned an initial 10 percent rating, effective November 15, 2011.  Service connection for left lower extremity radiculopathy was denied.  The Veteran has not initiated an appeal from the denial of service connection for left lower extremity or the denial of a TDIU rating by filing a Notice of Disagreement (NOD) and, so, those matters are not before the Board.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except VA treatment (CAPRI) records which were within Virtual VA when the most recent Supplemental Statement of the Case (SSOC) was issued and the Informal Hearing Presentation by the Veteran's service representative.  


FINDINGS OF FACT

1.  The reduction from a 20 percent disability rating for service-connected lumbar spine disability by a January 2008 rating decision was proper.  

2.  Prior to December 6, 2010, the service-connected lumbar spine disability was manifested by forward flexion greater than 60 degrees and with the combined range of motion of the thoracolumbar spine of greater than 120 degrees but no ankylosis of the thoracolumbar spine, either favorable or unfavorable, objectively confirmable radicular symptoms, and no incapacitating episodes.  

3.  Since December 6, 2010, the service-connected lumbar spine disability has been manifested by flexion of greater than 30 degrees but no ankylosis or incapacitating episodes; as well as by radicular symptoms only in the right lower extremity which are wholly sensory and no more than mild.  


CONCLUSIONS OF LAW

1.  The rating reduction from 20 percent to 10 percent for service-connected lumbar spine disability was proper.  38 C.F.R. §§ 3.102, 3.105(e), 3.344 (2013).  

2.  Prior to December 6, 2010, the criteria for a rating in excess of 10 percent for service-connected lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2013). 

3.  Since December 6, 2010, criteria for a rating in excess of 20 percent for service-connected lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this case by letter in November 2007 the Veteran was provide with appropriate notice in response to his claim for an increased rating for his service-connected spinal disorder earlier that month.  Also, VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  The Veteran was provided with this notice by RO letter in June 2009.  The claim was readjudicated in the September 2013 SSOC.  Thus, there has been compliance with the VCAA imposed duty to notify a claimant as to how to substantiate a claim.  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file as are his up-to-date VA treatment records, including except VA treatment (CAPRI) records.  Also on file are private clinical records and records from the U.S. Postal Service.  

Information on file shows that, pursuant to the Board remand, an attempt to obtain records from the Social Security Administration (SSA) yielded a response that there were no such records.  As to this, at the 2011 videoconference the Veteran testified that he had applied for SSA benefits but had never heard back from SSA, from which he presumed his claim had been denied.  However, from the SSA response on file the Board can only concluded that no SSA records exist.  

Moreover, the Veteran has been afforded VA rating examinations, including as recently as September 2013 in compliance with the 2012 Board remand.  The adequacy of the examinations has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); and Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  

The Veteran testified in support of his claims at an April 2011 videoconference held by the undersigned.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the 2011 videoconference the undersigned specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements claim substantiation.  Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA opinion was obtained, the purpose of 38 C.F.R. § 3.103(c)(2) is fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Here, following the hearing the Board remanded the case to help substantiate the claims, including VA examinations which, as noted, were conducted in September 2013.  And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.41.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  A higher schedular rating will be assigned if the disability more closely approximates those criteria; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Where an increase in the disability rating is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The entire history is to be considered when making disability evaluations but the primary concern is the present level of disability.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995) and Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A higher rating may be assigned for musculoskeletal disabilities when there is additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Intervertebral disc disease (intervertebral disc syndrome or disc disease), is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Incapacitating episodes having a total duration of at least one week but less than two weeks in the past 12 months, warrants a 10 percent rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, warrants a 20 percent rating.  Incapacitating episodes of a total duration of at least four weeks but less than six weeks during the past 12 months, warrants a 40 percent rating.  Incapacitating episodes of a total duration of at least six weeks during the past 12 months, warrants a maximum 60 percent rating.  A rating in excess of 60 percent is not assignable on the basis of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes.

An incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Id. at Note (1).  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses symptoms such as pain (radiating or not), stiffness, and aching takes those into account, removing any requirement that there be such symptoms for any particular rating.  

In part, the General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula, Note (5). 

A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or if there is either (1) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, (2) vertebral body fracture with loss of 50 percent or more of body height.  38 C.F.R. § 4.71a, General Rating Formula.

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees; or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

When rating the orthopedic manifestations of the spine, any associated objective neurologic abnormalities are to be rated separately, to include bowel or bladder impairment, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Code, Note (1).  

In a claim for an increased rating for a service-connected spinal disability, the Board may adjudicate whether a separate compensable rating is warranted for neurological disability from the radicular component without the RO having first addressed entitlement to secondary service connection for such radicular component.  This is because the Board does not lack jurisdiction over issues that were not explicitly discussed by the RO if the issues are related to the matter on appeal; rather, "[o]nce the Board has jurisdiction over a claim, ... it has the authority to address all issues related to that claim, even those not previously decided by the RO."  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc) (emphasis added); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under 38 C.F.R. § 4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115 as thin skin, absence of hair, and dystrophic nails). 

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance, and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

"'Sciatic' refers to the sciatic nerve; and sciatica [is] 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991) (citing Dorland's Medical Dictionary).  

Sciatica is rated under Diagnostic Code 8520 as paralysis of the sciatic nerve and the criterion for a 10 percent rating is mild incomplete paralysis.  Twenty (20) percent is assigned for moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy 60 percent is warranted, and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia).  Note that the maximum for complete neuropathy of lower extremity peripheral nerves other than the sciatic nerve (Diagnostic Codes 8520 through 8530) is no more than 40 percent and only when there is motor impairment.  

Analysis

Whether the January 2008 rating reduction was proper

Under 38 C.F.R. § 3.105(e), a rating reduction requires special adjudication, including 60 days notice prior to any reduction,  if "the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made."  In other words, the special reduction requirements only apply when the appellant will receive less money as the result of the evaluation reduction.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007).  

However, in this case the January 2008 rating decision which reduced the lumbar spine rating from 20 percent to 10 percent also granted an increase from 10 percent to 30 percent for service-connected psychiatric disability.  The net result was that there was no change in the overall combined disability rating, which remained 30 percent.  See 38 C.F.R. § 4.25.  Thus, the special adjudication procedure of providing 60 days notice was not required.  

Cases involving a change in medical findings or diagnosis it is important to produce the greatest degree of stability of evaluations, and requires review of the entire record, including medical-industrial history and report of examinations to ascertain whether the recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest will not be reduced on examination reflecting the results of bed rest.  Moreover, though material improvement in the condition is clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  With a change in diagnosis, caution must be exercised as to whether such change represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or the possibility of a diagnosis entity independent of the service-connected disability.  38 C.F.R. § 3.344(a).  

If doubt remains, after according due consideration to all the evidence, as indicated in 38 C.F.R. § 3.344(a), the rating will continue in effect but the rating agency may determine the time that will be allowed to elapse before re-examination is to be made.  38 C.F.R. § 3.344(b).  

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings that have continued for long periods at the same level (5 years of more). They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  

For a rating reduction under 38 C.F.R. § 3.344 there are four specific requirements.  First, from the entire record of examinations and the medical-industrial history, it must be ascertained whether the recent examination was full and complete.  Second, examinations less full and complete than those upon which payment was authorized or continued will not be used for a rating reduction.  Third, ratings for diseases subject to episodic improvement, e.g., asthma, psychiatric and certain other disorders, will not be reduced on any one examination unless all the evidence clearly warrants the conclusion that there is sustained improvement.  Fourth, even if material improvement is clearly shown, the evidence must make it reasonable certain that the improvement will be maintained under the ordinary conditions of life.  Brown v. Brown, 5 Vet. App. 413, 418-19 (1993).  Furthermore, in such circumstance, it would be error to apply the provisions of 38 C.F.R. § 4.7 to require a finding that the disability picture more nearly approximates the criteria for the rating which was being reduced.  Brown, at 421-22.  

Turning to the evidence of record, Dr. Ferris of the Back Pain Institute reported in October 2001 that the Veteran had presented with low back pain and an MRI revealed multiple level IVDS and treatment recommendation included Dynamic Therapeutic Activities protocol, which included multiple treatment modalities.  

On VA examination in December 2001 the Veteran reported not receiving treatment for his back because he could not afford it.  He complained of low back pain, which he rated as 8 to 9 on a scale of 10, which did not radiate into the lower extremities.  Standing longer than 10 minutes or walking over 2 to 5 blocks increased back discomfort.  He denied weakness or fatigability or use of an assistive device for ambulation.  He had no loss of bowel or bladder control or sensory disturbance.  On examination he stood with a kyphotic stance and had a slight loss of lordotic curve.  He had significant lumbar muscle spasms, with trigger points.  Lumbar flexion was to 50 degrees and extension was full to 0 degrees.  Lateral bending to the right was to 20 degrees and to 12 degrees to the left.  Rotation was within normal limits.  He could tandem walk on his heels and his toes without difficulty, although he seemed a little uncomfortable.  He could not fully squat due to low back pain.  Straight leg raising (SLR) was negative, bilaterally.  Muscle strength was 4+ to 5-/5 in the lower extremities.  Knee jerks were symmetrical at 2+ as were ankle jerks at 1+.  Sensation was intact in both lower extremities.  He had a slow but normal gait.  

Historically, a December 2001 rating decision granted an increase from the 10 percent rating for the service-connected lumbar spine disability, with disc bulging at L4-5 and L5-S1, which had been in effect since September 1, 1997, (the day following discharge from service) to 20 percent, effective August 27, 2001.  Rating decisions in February 2006 and May 2006 confirmed and continued that 20 percent rating.  

On file is an October 2005 letter from the U.S. Postal Service stating that the Veteran was medically unsuitable for the position of Mail Handler.  It was reported that medical evidence revealed he had chronic on-going medical problems from lumbar disc bulging not compatible with strenuous activities for this position which would encompass continuous moderate and heavy lifting, pushing, pulling, bending/stooping, kneeling, and reaching above shoulder level.  The July 2005 evaluation upon which the October 2005 report was based revealed that the Veteran reported that his back tightened up twice yearly.  Lumbar lateral bending to 25 degrees to the left and the right.  Deep tendon reflexes (DTRs) were difficult to elicit in the lower extremities but were present at the knees and ankles, and there were no sensory changes.  The Veteran appeared to be asymptomatic and capable of normal back motions but it was unlikely that he could lift more than 40 lbs. on a regular basis.  

On VA spinal examination in April 2006 the Veteran complained of constant back pain which he rated as 6 on a scale of 10.  He had not received treatment for several years, and so had not had any flare-ups.  The examiner could not answer further questions as to additional limitations of motion or function during flare-ups.  The Veteran complained of numbness in his lower extremities about twice monthly.  He had no bowel or bladder complaints.  He could walk for 2 to 3 blocks but stand for only 10 to 15 minutes.  He reported that his activities of daily living were affected because back flexion was painful, sometimes causing problems as to bathing and dressing.  On examination his posture, gait, and spinal curvature were normal.  Flexion was to 80 or 90 degrees, and limited by pain.  Extension as well as rotation and lateral bending in each direction were to 30 degrees.  He expressed discomfort on motion testing.  Repetitive movements elicited complaints of pain, weakness, fatigue, and lack of endurance but without any change in range of motion.  There was no objective disability from painful motion, spasm, weakness or tenderness.  There had been no episodes of incapacitation in the last 12 months.  His back pain did not radiate into the lower extremities and a neurological evaluation of the lower extremities was normal.  

A May 2006 rating decision noted the results of the April 2006 VA rating examination and concluded that it appeared that there was improvement in the low back disability.  Thus, while the 20 percent rating in effect was not reduced, the Veteran was to be re-examined in 18 months to determine if there was sustained improvement.  

On VA examination in December 2007 it was noted that an MRI had documented L4-5 central disc bulging.  The Veteran reported that since his 2006 examination his pain had remained constant and throbbing in his back and he had occasional numbness in the left leg.  He reported that his left leg occasionally felt weak, causing his to drag that leg at times.  His back pain was constant at 5 (on a 10 scale), with flare-ups to 10 out of 10, occurring three times weekly, and lasting from several hours to a full day.  He had no loss of bowel or bladder control during flare-ups.  He used physical therapy exercise, heat packs, ice packs, and occasionally Flerxeril to alleviate flare-ups.  He had been sent for VA physical therapy in July 2006 and was taught a home exercise program for his back, which helped during flare-ups.  He did not use a back brace or a cane due to back pain.  He reported that during the worse flare-ups he had to have help tying his shoes but otherwise his back pain did not affect his activities of daily living or his usual recreational activities.  

On examination the Veteran had poor posture but could straighten his spine without apparent pain.  There was no palpable muscle spasm.  There was exaggerated tenderness to palpation and very light percussion over the L3 to S1 region.  Active range of motion of the lumbar spine was full in all directions and without apparent pain.  He was able to squat and arise without apparent difficulty.  He could stand and walk on his heels and on his toes without apparent difficulty.  SRL was negative, bilaterally.  DTRs were 2+ at the knees and ankles with distraction technique.  Sensation to vibration and light touch was intact in both lower extremities.  His heel-to-toe gait was normal, as was his tandem gait.  There was no evidence of limping during tandem gait.  

The Veteran filed a claim for an increased rating on November 28, 2007.  Following a review of the evidence, including VA outpatient treatment (VAOPT) records and VA examination in December 2007, a January 2008 rating decision reduced the 20 percent rating to 10 percent, effective November 28, 2007.  

A comparison of the VA rating examinations in 2001, 2006 and 2007 as well at the evaluation conducted for the U.S. Post Service, shows that while the Veteran could not fully squat on examination in 2001, he was able to do so on VA examination in 2007.  He had significant lumbar muscle spasm in 2001 but no muscle spasm on examinations in 2006 and 2007.  Moreover, the degree of limited motion found on VA examination in 2001 had improved significantly on examination in 2006 and by the time of the VA examination in 2007 he had normal range of motion in all directions.  Although he continued to complain of occasional numbness in the left leg on examination in 2007, as he had before, the physical examination at that time found no impairment of sensation to light touch or vibration in either leg.  

Additionally, all the evidence on file at the time of the rating decision reducing the lumbar spine disability rating showed that the Veteran complained of disabling low back pain but it must be observed that the 2007 VA examination found exaggerated tenderness of palpation.  Also, there was no evidence that he had ever needed a back brace or any form of ambulatory aid.  

After reviewing the entire evidentiary record, the Board finds that the examinations in 2006 and 2007 were full and complete and that taken together the 2006 and 2007 VA examinations unmistakably demonstrated progressive improvement in the overall severity of the service-connected low back disability which, to a reasonable degree of certainty would be maintained under the ordinary conditions of life.  Accordingly, the Board concludes that the January 2008 rating reduction was warranted.  

The Board further notes that, subsequently, a January 2010 rating decision found that based on findings of the September 2009 VA examination a 10 percent rating was retroactively warranted back to the date of the reduction to a noncompensable disability rating.  

Lumbar Spine Disability Rated 10 percent disabling prior to December 6, 2010

A September 2009 VA rating examination noted that the Veteran complained of constant low back pain, without flare-ups, which was accompanied by stiffness.  He rated the pain as 6 or 7 (on a 10 scale) which could arise to 10, but generally after prolonged sittings or standing.  He denied any radicular symptoms of numbness or tingling in the lower extremities.  Sitting or standing for too long exacerbated his pain.  He reported not being very active due to back pain.  Relieving factors were pain medications and over-the-counter (OTC) medications.  He occasionally used a heating pad but had no incontinence of bowel or bladder.  He had not had periods of incapacitation and did not use an assistive device, e.g., back brace or cane.  He was independent in his activities of daily living but occasionally had trouble leaning forward sufficiently to tie his shoes.  

The examiner observed that when the Veteran was seen for primary care in June 2009 lumbar flexion was to 80 degrees, extension was to 20 degrees, and all lateral and rotational movements were to 30 degrees.  The Veteran also reported that in the past he had had 5 week of physical therapy, which he felt had not been helpful.  Currently, he did home exercises.  

On the current examination (in 2009) the Veteran arose easily from a chair and walked with a normal gait.  There was no tenderness to spinal palpation or muscle spasm.  Muscle strength was 5/5 and bilaterally symmetric.  DTRs were 1+ throughout.  There was no deficit to vibratory sensation or light touch.  Flexion was to 75 degrees, and extension as well as all lateral bending and rotational movements were to 25 degrees.  These degrees of movement were unchanged after repetitive movements.  He was able to stand on his toes and his heels without difficulty.  After repetitive movements there was no further functional impairment due to pain, fatigue, incoordination or instability.   

The 10 percent rating, effective prior to December 6, 2010, encompassed the Veteran's primary symptom of pain, particularly pain on motion.  Because the Veteran's ability to flex his lumbar spine was less than 85 degrees but greater than 60 degrees, a 10 percent rating was warranted.  However, he had no greater limitation of flexion, i.e., of less than 50 degrees on the rating examination in 2006, 2007, and 2009.  Moreover the combined range of motion in all planes was not less than 120 degrees.  Also, there was no competent evidence of any incapacitating episodes.  Likewise, the examinations found that there was no evidence of any objective clinical findings of radiculopathy in either lower extremity, and no muscle spasm or guarding of such severity as to cause impairment of his gait or abnormality spinal curvature.  

Accordingly, prior to December 6, 2010, a disability evaluation greater than 10 percent for the service-connected lumbar spine disability was not warranted.  

Lumbar Spine Disability Rated 20 percent disabling since December 6, 2010

On VA examination on December 6, 2010, the Veteran reported that his daily average of discomfort, which was aching in nature, had increased to 7 out of 10.  He complained of constant pain.  He reported having difficulty as to his shoes and pants when dressing.  He reported having some numbness in the posterolateral gluteal and thigh areas, bilaterally.  He had not seen his VA practitioner in over a year.  He used a heating pad during flare-ups, which occurred at least 3 times weekly, with heightened pain being relieved by sitting down or lying on a couch while using a heating pad.  He reduced his bending and stooping during flare-ups but he had no periods of a physician having ordered incapacitation as to his lumbar spine in the last 12 months.  He was always independently ambulatory but preferred not to be on his feet, either standing or walking, for more than 15 to 30 minutes.  During episodes of heightened pain he would have muscle spasms.  He had not had epidural steroid injections or surgery at any time.  

On physical examination the Veteran had low back flexion to 58 degrees, extension to 20 degrees, left lateral bending to 18 degrees, right lateral bending to 16 degrees, right rotation to 26 degrees, and left rotation to 27 degrees.  He had pain and stiffness on such motions but no fatigability, weakness or incoordination.  Motions were not additionally limited following repetition.  He had considerable straightening of the lumbar spinal curve when attempting flexion, with some reversal of the lumbar lordotic curvature.  He had palpable myospasm on the right between L2 and S1, but not on the left.  He had no anklyosis or excess scoliosis, kyphosis or lordosis when fully upright.  STR was negative and STRs were normal at the knees and ankles.  He had excellent preservation of all dermatomes, and vibratory sensation was well preserved.  His gait and station were normal.  

An April 2011 statement from a service comrade reflects that the Veteran had been an outstanding high school athlete.  After service, however, there was a decline in his ability to work.  In a May 2001 statement from the lady with which the Veteran had cohabitated for the last 7 years, she reported that the Veteran had not worked because of limits imposed by his physicians.  

At the April 2011 videoconference the Veteran's representative stated that the Veteran had been found to be medically unsuitable in 2005 for the position of mail handler by the U.S. Postal System.  He had been unable to find work due to his back pain, and he also had swelling, weakness, and excess fatigability.  The Veteran testified that he had often been told by potential employers that he was over qualified, but usually he was not hired because of his back.  He had constant back pain.  His back condition had neither worsened nor improved, and even medication did not relieve his pain.  He received only VA, and not private, treatment.  He had flare-ups when his pain exceeded 10 on a scale of 10.  He also had back spasms.  Since his military service he had had only temporary jobs, the longest of which was for a year at a soda plant from 1998 to 1999.  

On VA orthopedic examination in September 2013 the Veteran reported that his flare-ups of low back pain impacted the function of his thoracolumbar spine.  On examination lumbar flexion was to 55 degrees, with pain beginning at 40 degrees.  Extension was to 20 degrees, with pain beginning at 5 degrees.  Right and left lateral bending were to each to 20 degrees, with pain beginning on the right at 15 degrees and on the left at 10 degrees.  Rotation to the right and the left was to 30 degrees, with pain beginning on the right at 25 degrees and on the left at 30 degrees.  He had additional limitation of motion after repetitive motion with pain and limited motion but he had no functional loss or functional impairment of the thoracolumbar spine.  He had guarding or muscle spasm which was severe enough to result in abnormal spinal contour.  DTRs were 2+ at the knees and ankles.  Sensation to light touch was normal in the lower extremities and SLR was negative, bilaterally.  He complained of sciatic radicular pain which was mild in the right lower extremity as well as mild paresthesia in the right lower extremity, but none in the left lower extremity.  It was reported that the severity of the right lower extremity radiculopathy was mild, with the left lower extremity being unaffected.  While he had IVDS he had not had incapacitating episodes in the last 12 months.  He did not use an ambulatory assistive device.  He had at least a mild degree of rotoscoliosis of the thoracolumbar spine juncture, which was found on physical examination but not by X-rays.  He did not have a vertebral fracture.  The examiner estimated that during flare-ups the Veteran would have thoracolumbar flexion of 40 degrees, extension of 15 degrees, right lateral bending to 15 degrees, left lateral bending to 10 degrees, rotation to the right of 20 degrees, and rotation to the left of 25 degrees.  

On the neurology portion of the September 2013 VA examination the Veteran reported that in the past 18 months he had had intermittent unpleasant sensations to the right posterolateral gluteal and thigh area, the lateral right calf, and the dorsolateral aspect of the right foot.  He complained of mild intermittent, but not constant, pain in the right lower extremity as well as mild paresthesia and numbness but no such symptoms on the left lower extremity.  Strength on knee and ankle movements was normal and there was no muscle atrophy.  DTRs were normal at the knees and ankles.  Sensation to light touch was normal in both lower extremities.  There were no trophic skin changes in the lower extremities.  His gait was normal.  It was reported that he had mild incomplete paralysis of the right sciatic nerve with no other nerves of either lower extremity being affected.  He did not use an ambulatory assistive device.  

The examiner reported that the low back disability would permit sedentary to limited light physical levels of work with limited bending and stooping.  Lifting and carrying light amounts of weight was possible but prolonged standing and sitting was not feasible.  

The VA examinations of December 6, 2010, and September 2013 demonstrate that a 20 percent rating was warranted based on the degree of limited lumbar flexion, which was less than 60 degrees.  That rating also encompassed the abnormality of the Veteran's spinal curvature due to guarding which was found on examination on December 6, 2010.  However, those examinations did not find that a 40 percent rating was warranted because forward flexion of the lumbar spine was not limited to 30 degrees or less, even as estimated during flare-ups by the 2013 VA examiner, and, similarly, there was no ankylosis, either favorable or unfavorable, of the thoracolumbar spine.  Likewise, since December 6, 2010, there has been no evidence of incapacitating episodes.  Indeed, even the Veteran's treatment for low back disability has been minimal.  Also, he is now service-connected for neurological impairment but this affects only his right lower extremity and not the left lower extremity.  Even the radicular symptomatology in the right lower extremity is no more than mild and is wholly sensory inasmuch as the 2013 examination found no decreased strength or muscle atrophy.  While radicular symptomatology which is wholly sensory many be either mild, or at most moderate, the 2013 VA examiner described the level of sensory impairment as being mild.  The Board finds that this is the best, and in fact the only, evidence which is descriptive of the level of sensory impairment in the right lower extremity.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected low back disorder, the evidence shows no distinct periods of time during the appeal period, other than those currently assigned, when the disorder varied to such an extent that a rating greater or less than currently assigned would be warranted.  Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, since December 6, 2010, an evaluation in excess of 20 percent for the service-connected lumbar spine disability has not been warranted.  In reaching this determination the Board has considered the Veteran's testimony and the lay statements submitted in his behalf.  However, this lay evidence is simply not sufficiently descriptive enough when viewed in light of the rating schedule to warrant a rating in excess of 20 percent for the orthopedic component of the lumbar spine disability or 10 percent for the neurological component, the radicular symptoms in the right lower extremity.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous DCs in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, in exceptional cases where the rating is inadequate, an extraschedular rating may be assigned under 38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is whether there is such an exceptional disability picture that the schedular evaluations are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thus, there must be an initial comparison between the level of dDisability severity and symptomatology with the rating criteria.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  

In Johnson v. McDonald, No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014); -- F3d. -- ; 2014 WL 3844196 (C.A. Fed.); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013) the Board denied increased ratings for two service-connected disorder but remanded a third; and on appeal, it was argued that extraschedular consideration had to be given to the collective impact of two disorders as to which the Board had reached a final decision but there was no argument before the United States Court of Appeals for Veterans Claims (Court) or the Federal Circuit that the effect of the third service-connected disorder should have been considered along with the other two disabilities.  In other words, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  

Thus, while service-connected for other disorders, consistent with the interpretation of Johnson, the increased rating claim adjudicated herein is the only increased rating claim on appeal at this time, this is the only disability which must be considered in the extraschedular analysis.  

By regulation, ratings assigned for service-connected musculoskeletal disorders must encompass a wide range of signs and symptoms enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above), including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or malaligned joints, and crepitation.  

The Veteran's service-connected lumbar spine disorder is evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences symptoms which are congruent with the disability picture represented by the current disability ratings.  Higher evaluations are provided for certain manifestations of service-connected low back disability, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the currently assigned rating reasonably describe the Veteran's disability level and symptomatology.  Even if the 2005 report from the U.S. Postal Service did establish marked interference with employment, this may be considered only in the second step of the Thun analysis and, as stated, because the threshold of the first Thun step has not been crossed, the matter of marked interference with employment (or frequent periods of hospitalization, and here there are none) is not addressed.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, 4.124a, Diagnostic Codes 5242, 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

In reaching these determinations the Board finds that the preponderance of the evidence is against the Veteran and, consequently, there is no doubt to be favorably resolved in this case.  38 U.S.C.A. § 4.3 (2013).  


ORDER

The rating reduction from 20 percent to 10 percent for service-connected lumbar spine disability was proper and, the appeal as to this matter is denied.  

A rating in excess of 10 percent for service-connected lumbar spine disability prior to December 6, 2010, is denied. 

A rating in excess of 20 percent for service-connected lumbar spine disability since December 6, 2010, is denied. 


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


